Citation Nr: 1757840	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).

2.  Whether the reduction of the rating for right toe (fifth metatarsal) status post chip fracture from 10 percent to noncompensable was proper.

3.  Entitlement to a temporary 100 percent evaluation based on the need for convalescence,  status-post right ankle surgery. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1983.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A travel hearing was held by the undersigned Veterans Law Judge in August 2017.  A transcript of this hearing is of record.

The Veteran's appeal has been primarily centered on a claim related to PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has also been diagnosed with major depressive disorder.  Per Clemons, it is more appropriate to consider the Veteran's symptoms as a single claim, rather than two separate claims.  Therefore, the Board has recharacterized the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  At his hearing before the Board on August 23, 2017, prior to the promulgation of a decision in the appeal, the Veteran requested that his claim for a total disability rating based on convalescence be withdrawn.  

2.  The Veteran's current PTSD is etiologically related to military sexual trauma that occurred in service.

3.  Service connection for the Veteran's right foot disorder was granted by rating action dated June 2009, at which time an initial 10 percent disability rating was assigned effective as of November 6, 2008.

4.  Following May 2009 and December 2010 VA examinations, in February 2011, the RO proposed to reduce the rating for the service-connected right foot disorder from 10 percent to noncompensable.  The Veteran was informed of the proposal in accordance with 38 C.F.R. §3.105(e) by letter dated February 23, 2011.

5.  By rating action dated June 2011, the RO implemented a reduction to noncompensable for the service connected right foot disorder.  Notice of the reduction was sent to the Veteran on June 8, 2011.

6.  Evidence available at the time of the rating reduction did not reflect improvement in the service-connected right foot disorder; there was no showing that the Veteran's disability had been manifested by sustained improvement such that he no longer met the criteria for a 10 percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a temporary 100 percent evaluation based on the need for convalescence,  status-post right ankle surgery, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C. §§ 1111, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 (2017).  

3.  The reduction of disability rating for right toe (fifth metatarsal) status post chip fracture from 10 percent to noncompensable was not proper.  38 U.S.C. § § 1155 , 5103, 5107, 5112 (2014); 38 C.F.R. § § 3.105 , 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal for this issue is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary. 

Regarding the Veteran's claim for restoration of benefits, the notice provisions pertaining to a rating reduction are governed by 38 C.F.R. § 3.105 (2017) and will be discussed below.

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

In the present case, the Veteran has stated in hearing testimony that he no longer disagrees with the RO's denial of his claim for entitlement to a temporary 100 percent evaluation.  He has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, resulting from a sexual assault while he was on active duty.  Specifically, he reported having been sexually assaulted by a sergeant during a visit to his home.

In order to establish service connection for an acquired psychiatric disorder as PTSD due to military sexual trauma (MST), the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f) (5) (2017).  For matters certified to the Board after August 4, 2014, a diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth Edition (DSM-V). 70 Fed. Reg. 45,093 (Aug. 4, 2014).  In PTSD claims based on personal assault, an after-the-fact medical opinion can also serve as credible evidence of an in-service stressor.

In this case, the Board finds that service connection for an acquired psychiatric disorder should be granted.  A May 2016 clinical psychologist's report reflects a diagnosis of PTSD under the DSM-IV criteria.  While this matter was certified after August 4, 2014, the Board finds the DSM-IV diagnosis adequate for adjudication purposes.  The RO denied service connection because it found that the in-service sexual trauma could not be substantiated.  However, statements from the Veteran and several family members point to changes in his behavior during service that the Board deems credible evidence of an in-service stressor.

In December 2010 and February 2013 VA examinations, as well as an April 2010 mental health initial assessment, the Veteran described in great detail the events leading up to his in-service sexual assault, and its effect on his behavior.  The statements describe how the event caused an aberration in the Veteran's performance, which is documented in a performance report for 1982, assigning the Veteran a rating of "5" for bearing and behavior.  His December 2010 VA examiner also noted that the Veteran's performance had rebounded until the sergeant who had assaulted him began reporting to the Veteran's new post in Colorado.  The Veteran also notes that he did not report the incident because any report he filed would have been screened by the sergeant himself.

The Veteran's December 2010 VA examiner noted that his current PTSD symptoms were linked to the identified stressor of being sexually assaulted during service.  Further, the February 2013 examiner observed that the Veteran was placed in rehabilitation after the assault for theft of another Airman's mail, and that he has struggled to maintain employment, housing, and had less than adequate functioning since service.  The only reason offered by this examiner for declining to give a positive nexus opinion was the lack of corroborating documentation.  However, the statements from family members and the Veteran's accounts of the incident are credible lay evidence that constitute corroborating documentation.   

In the Board's view, the Veteran's testimony, along with the Veteran's in-service behavioral changes, medical opinions, and the associated buddy statements from the Veteran's wife and brother, are sufficient credible evidence to show that the Veteran's PTSD began in service after his sexual assault, corroborate the Veteran's account of his in-service stressor, and warrant service connection.  The Veteran's service treatment records and hearing testimony mention behavioral changes in 1982, which would have been after the sexual assault took place.  Further, buddy statements from the Veteran's wife and brother describe behavioral changes centered around becoming depressed, withdrawn, and increasingly unable to function independently, after the Veteran's service.  These accounts corroborate the Veteran's in-person account of his ordeal.   

Reduction for Right Toe Status Post Foot Surgery

Initially, the Board notes that the duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  See 38 U.S.C. § 5103 (a) (2014); 38 C.F.R. § 3.159 (b),(c) (2017).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.  However, there are certain specific notice requirements which apply to a reduction in rating, and this will be discussed further in detail below.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in disability rating of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (2017) (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition). 

Specifically, where a reduction in the disability rating of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, a June 2009 rating decision granted the Veteran service connection for a broken right foot and assigned a 10 percent disability rating under 38 C.F.R. § 4.115b , Diagnostic Code 5271, effective from November 6, 2008.  In May 2009, and December 2010, the Veteran was afforded VA examinations.  A subsequent February 2011 rating decision proposed reducing the Veteran's disability rating for his right foot to a noncompensable rating.  In a letter dated February 23, 2011, the RO notified the Veteran of the reason for this proposal, invited him to file additional evidence in opposition to the reduction, and offered him the opportunity for a personal hearing.  In a June 2011 rating decision, the RO implemented the proposed reduction and assigned a reduced noncompensable disability rating, effective as of September 1, 2011.

Initially, the Board finds that the procedural guidelines found at 38 C.F.R. § 3.105 (e) were followed by the RO.  As stated above, the Veteran was notified of the RO's intent to reduce his rating for his right foot by letter dated February 2011 to his address of record.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105 (e).  Final action to reduce the rating for his right foot was taken pursuant to 38 C.F.R. § 3.105(e) in a June 2011 rating decision. 

Consequently, the Board finds that the RO did not violate any of the procedures required under 38 C.F.R. § 3.105 (e) (2017). 

Therefore, having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question for the Board to address is whether the reduction was warranted.  As for whether the reduction was proper on a factual basis, substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C. § 1155 (2014).  As the rating decision in question has been in effect for less than five years, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § § 4.2, 4.6 (2017).

Here, the Veteran is currently rated under Diagnostic Code 5283 (2017) which addresses malunion of metatarsal bones.  However, given that the Veteran's VA examinations of record do not reflect malunion of the metatarsal bones, the Board finds it more appropriate to rate the Veteran's right foot disorder under DC 5284, which assigns a 10 percent rating for foot injuries characterized as "moderate," and a 20 percent rating for foot injuries that are "moderately severe."  

After a review of the evidence, the Board determines that the originally assigned 10 percent rating was proper and should be restored.  However, as the Veteran's disorder does not rise to the level of moderately severe, a rating in excess of 10 percent is not warranted."  

specifically, at the time of the February 2011 rating decision proposing a reduction, the evidence of record included a VA examination report dated May 2009 that showed dorsiflexion to 20 degrees and plantar flexion to 40 degrees, and an examination conducted in December 2010.  

The Veteran's December 2010 VA examination report does not disclose an improvement in the Veteran's right foot condition.  At his May 2009 VA examination, which formed the basis for his June 2009 rating of 10 percent, the Veteran was found to have no swelling, but limited range of motion of his right ankle, with dorsiflexion up to 20 degrees with pain and plantar flexion up to 40 degrees with pain.  Global tenderness over the right lateral malleolus was found.  The Veteran's December 2010 VA examiner found that the Veteran could not move his right toes to the left.  The examiner also found swelling, stiffness, weakness, and pain in the right ankle, which worsened upon standing and walking.  The examiner found that the Veteran's service-connected right ankle condition had progressed to moderate osteoarthritis of the bipartite medial sesamoid.    

Overall, the Board concludes that the December 2010 examination does not reflect an improvement in the Veteran's service connected right foot condition, the June 2011 reduction in his rating from 10 percent to noncompensable was not proper.  Therefore, the Veteran's 10 percent rating effective from November 6, 2008 is restored.  

However, the Board does not conclude that the findings at the December 2010 VA examination reflect a "moderately severe" disability.  While there was some tenderness and stiffness, such complaints are adequately addressed in his current 10 percent rating.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of pain in his right foot, it does not appear that his pain results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the ratings he currently receives.

Therefore, as no improvement has been shown at the December 2010 VA examination in the right foot, the originally assigned 10 percent rating should be restored.  However, a rating in excess of 10 percent is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, characterized as PTSD, is granted.

The appeal for restoration of a 10 percent rating, but no more, for service-connected right foot disorder from November 6, 2008, is granted.




____________________________________________
B.T. KNOPE	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


